                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

RONNIE HANKINS,                                  )
                                                 )
               Plaintiff,                        )
                                                 )
         v.                                      )         No. 4:16-CV-239 HEA
                                                 )
PHILLIP ANDERSON, et al.,                        )
                                                 )
                                                 )
               Defendants.                       )

                            OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on remand from the Eighth Circuit Court of Appeals.

Plaintiff, a prisoner, has neither paid the appellate filing fee nor filed a motion for leave to

proceed in forma pauperis on appeal.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff shall, within thirty (30) days of the date of

this Order, either pay the $505 appellate filing fee or file a motion to proceed in forma pauperis

on appeal with a certified copy of his prisoner account statement.

       IT IS FURTHER ORDERED that the Clerk shall send plaintiff a copy of the prisoner

in forma pauperis form.

       Dated this 25th day of April, 2019.




                                                        HENRY EDWARD AUTREY
                                                     UNITED STATES DISTRICT JUDGE
